
      
        DEPARTMENT OF COMMERCE 
        National Oceanic and Atmospheric Administration 
        50 CFR Part 679 
        [Docket No. 0810091344-81346-01] 
        RIN 0648-XL23 
        Fisheries of the Exclusive Economic Zone Off Alaska; Gulf of Alaska; Proposed 2009 and 2010 Harvest Specifications for Groundfish 
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce. 
        
        
          ACTION:
          Proposed rule; request for comments. 
        
        
          SUMMARY:
          NMFS proposes 2009 and 2010 harvest specifications, reserves and apportionments, and Pacific halibut prohibited species catch for the groundfish fishery of the Gulf of Alaska (GOA). This action is necessary to establish harvest limits for groundfish during the 2009 and 2010 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Gulf of Alaska. The intended effect of this action is to conserve and manage the groundfish resources in the GOA in accordance with the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act). 
        
        
          DATES:
          Comments must be received by January 2, 2009. 
        
        
          ADDRESSES:
          Send comments to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, Attn: Ellen Sebastian. You may submit comments, identified by RIN 0648-XL23, by any one of the following methods: 
          • Electronic Submissions: Submit all electronic public comments via the Federal eRulemaking Portal Web site at http://www.regulations.gov.
          
          • Mail: P.O. Box 21668, Juneau, AK 99802. 
          • Fax: (907) 586-7557. 
          • Hand delivery to the Federal Building: 709 West 9th Street, Room 420A, Juneau, AK. 

          All comments received are a part of the public record and will generally be posted to http://www.regulations.gov without change. All Personal Identifying Information (e.g., name, address) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information. 
          NMFS will accept anonymous comments (enter N/A in the required fields, if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word, Excel, WordPerfect, or Adobe portable document file (pdf) formats only. 

          Copies of the Final Alaska Groundfish Harvest Specifications Environmental Impact Statement (Final EIS) and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action are available from NMFS at the addresses above or from the Alaska Region Web site at http://alaskafisheries.noaa.gov. Copies of the final 2007 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the Gulf of Alaska (GOA), dated November 2007, are available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99510 or from the Council's Web site at http://alaskafisheries.noaa.gov/npfmc.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Tom Pearson, Sustainable Fisheries Division, Alaska Region, 907-481-1780, or e-mail at tom.pearson@noaa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        NMFS manages the GOA groundfish fisheries in the exclusive economic zone (EEZ) of the GOA under the Fishery Management Plan for Groundfish of the Gulf of Alaska (FMP). The Council prepared the FMP under the authority of the Magnuson-Stevens Act, 16 U.S.C. 1801, et seq. Regulations governing U.S. fisheries and implementing the FMP appear at 50 CFR parts 600, 679, and 680. 
        These proposed specifications are based in large part on the 2007 SAFE reports. In December 2008, the Council will consider a 2008 SAFE report to develop its recommendations for the final 2009 and 2010 acceptable biological catch (ABC) amounts. Anticipated changes in the final specifications from the proposed specifications are identified in this notice for public review. 

        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify the total allowable catch (TAC) for each target species and for the “other species” category, the sum of which must be within the optimum yield (OY) range of 116,000 to 800,000 metric tons (mt). Section 679.20(c)(1) further requires NMFS to publish and solicit public comment on proposed annual TACs, halibut prohibited species catch (PSC) amounts, and seasonal allowances of pollock and inshore/offshore Pacific cod. The proposed specifications in Tables 1 through 17 of this document satisfy these requirements. For 2009 and 2010, the sum of the proposed TAC amounts is 279,264 mt. Under § 679.20(c)(3), NMFS will publish the final 2009 and 2010 specifications after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2008 meeting, and (3) considering information presented in the Final EIS and the final 2008 SAFE report prepared for the 2009 and 2010 groundfish fisheries. 
        Other Actions Potentially Affecting the 2009 and 2010 Harvest Specifications 

        NMFS published a proposed rule to implement Amendment 77 to the GOA FMP in the Federal Register on September 24, 2008 (73 FR 55010), with comments invited through November 17, 2008. If approved, Amendment 77 would remove dark rockfish from the pelagic shelf rockfish (PSR) complex in the GOA FMP in order for the State of Alaska (State) to assume management of dark rockfish. This action is necessary to allow the State to implement more responsive, regionally based management measures than are currently possible under the FMP. The effect on the proposed 2009 and 2010 harvest specifications for PSR, if Amendment 77 is approved, would be to reduce the overfishing limit (OFL), ABC, and TAC amounts listed in Table 1. The OFL for PSR would be reduced from 6,294 mt to 5,695 mt. The ABCs and TACs for PSR would be reduced from 986 mt to 804 mt in the Western Regulatory Area; from 3,566 mt to 3,339 mt in the Central Regulatory Area; from 247 mt to 230 mt in the West Yakutat District; and from 5,140 mt to 4,690 mt in the Southeast Outside District. The 2008 SAFE report will take into account the removal of dark rockfish from the PSR complex. 

        Amendment 79 to the GOA FMP was approved by the Secretary of Commerce on August 20, 2008 (73 FR 49963, August 25, 2008). Amendment 79 requires that the “other species” category undergo the identical harvest level specifications procedure to which other groundfish species or species groups are subject. Specifically, Amendment 79 requires that aggregate OFL, ABC, and TAC levels for the “other species” category be established as part of the annual groundfish harvest specification process. Previously only an annual TAC was established. NMFS is proposing an OFL of 10,558 mt and an ABC of 7,943 mt for 2009 and 2010 (see Table 1). A stock assessment for the “other species” complex will be included in 2008 SAFE report. 
        Proposed ABC and TAC Specifications 
        The proposed ABCs and TACs are based on the best available biological and socioeconomic data, including projected biomass trends, information on assumed distribution of stock biomass, and revised methods used to calculate stock biomass. The FMP specifies the formulas, or tiers, to be used to compute ABCs and OFLs. The formulas applicable to a particular stock or stock complex are determined by the level of reliable information available to fisheries scientists. Tier one represents the highest level of information quality available and tier six represents the lowest level of information quality available. 

        In October 2008, the Council, the Scientific and Statistical Committee (SSC), and the Advisory Panel (AP), reviewed current biological and harvest information about the condition of GOA groundfish stocks, most of which was initially compiled by the GOA Groundfish Plan Team (Plan Team) and was presented in the final 2007 SAFE report for the GOA groundfish fisheries, dated November 2007 (see ADDRESSES). The SAFE report contains a review of the latest scientific analyses, estimates of each species' biomass and other biological parameters, as well as summaries of the available information on the GOA ecosystem and the economic condition of the groundfish fisheries off Alaska. From these analyses, the Plan Team estimates an ABC for each species category. The Plan Team will update the 2007 SAFE report to include new information collected during 2008. The Plan Team will provide revised stock assessments in November 2008 in the final 2008 SAFE report. The Council will review the 2008 SAFE report in December 2008. The final 2009 and 2010 harvest specifications may be adjusted from the proposed harvest specifications based on the 2008 SAFE report. 

        The SSC adopted the proposed 2009 and 2010 OFL and ABC recommendations from the Plan Team for all groundfish species. These amounts are unchanged from the final 2009 harvest specifications published in the Federal Register on February 27, 2008 (73 FR 10562), with the exception of sablefish and “other species.” The AP and the Council recommendations for the proposed 2009 and 2010 OFL, ABC, and TAC amounts are also based on the final 2009 harvest specifications published in the Federal Register on February 27, 2008 (73 FR 10562), with the exception of sablefish and “other species.” For 2009 and 2010, the Council recommended and NMFS proposes the OFLs and ABCs listed in Table 1. The proposed ABCs reflect harvest amounts that are less than the specified overfishing amounts. The sum of the proposed 2009 and 2010 ABCs for all assessed groundfish is 564,126 mt, which is higher than the final 2008 ABC total of 536,201 mt (73 FR 10562, February 27, 2008) for the reasons described in the February 27, 2008 harvest specifications and because of the addition of a 7,943 mt ABC for “other species” under Amendment 79 to the FMP. 
        Specification and Apportionment of TAC Amounts 
        The Council recommended proposed TACs for 2009 and 2010 that are equal to proposed ABCs for pollock, deep-water flatfish, rex sole, sablefish, Pacific ocean perch, shortraker rockfish, rougheye rockfish, northern rockfish, pelagic shelf rockfish, thornyhead rockfish, demersal shelf rockfish, and skates. The Council recommended proposed TACs for 2009 and 2010 that are less than the proposed ABCs for Pacific cod, flathead sole, shallow-water flatfish, arrowtooth flounder, other rockfish, Atka mackerel, and the “other species” category. 
        The apportionment of annual pollock TAC among the Western and Central Regulatory Areas of the GOA reflects the seasonal biomass distribution and is discussed in greater detail below. The annual pollock TAC in the Western and Central Regulatory Areas of the GOA is apportioned among Statistical Areas 610, 620, and 630, as well as equally among each of the following four seasons: The A season (January 20 through March 10), the B season (March 10 through May 31), the C season (August 25 through October 1), and the D season (October 1 through November 1) (§§ 679.23(d)(2)(i) through (iv), and 679.20(a)(5)(iv)(B)). 
        As in 2008, the SSC and Council recommended that the method of apportioning the sablefish ABC among management areas in 2009 and 2010 include commercial fishery and survey data. NMFS stock assessment scientists believe that unbiased commercial fishery catch-per-unit-effort data are useful for stock distribution assessments. NMFS evaluates annually the use of commercial fishery data to assure that unbiased information is included in stock distribution models. The Council's recommendation for sablefish area apportionments also takes into account the prohibition on the use of trawl gear in the Southeast Outside (SEO) District of the Eastern Regulatory Area and makes available 5 percent of the combined Eastern Regulatory Area TACs to trawl gear for use as incidental catch in other directed groundfish fisheries in the West Yakutat District (WYK) (§ 679.20(a)(4)(i)). 
        The AP, SSC, and Council recommended apportioning the ABC for Pacific cod in the GOA among regulatory areas based on the three most recent NMFS summer trawl surveys. As in previous years, the Plan Team, SSC, and Council recommended that the sum of all State and Federal water Pacific cod removals from the GOA not exceed ABC recommendations. The proposed 2009 and 2010 Pacific cod TACs are affected by the State's fishery for Pacific cod in its waters in the Western and Central Regulatory Areas, as well as in Prince William Sound (PWS). Accordingly, the Council recommended the proposed 2009 and 2010 Pacific cod TACs be reduced from proposed ABC amounts to account for guideline harvest levels (GHL) established for Pacific cod by the State for fisheries that occur in State waters of the GOA. Therefore, the proposed 2009 and 2010 Pacific cod TACs are less than the proposed ABCs by the following amounts: (1) Eastern GOA, 266 mt; (2) Central GOA, 9,475 mt; and (3) Western GOA, 6,483 mt. These amounts reflect the sum of the State's 2009 and 2010 GHLs in these areas, which are 10 percent, 25 percent, and 25 percent of the Eastern, Central, and Western GOA proposed ABCs, respectively. 

        NMFS also is proposing seasonal apportionments of the annual Pacific cod TACs in the Western and Central Regulatory Areas. Sixty percent of the annual TAC is apportioned to the A season for hook-and-line, pot, or jig gear from January 1 through June 10, and for trawl gear from January 20 through June 10. Forty percent of the annual TAC is apportioned to the B season for hook-and-line, pot, or jig gear from September 1 through December 31, and for trawl gear from September 1 through November 1 (§§ 679.23(d)(3) and 679.20(a)(11)). 
        As in 2008, NMFS proposes to establish for 2009 and 2010 an A season directed fishing allowance (DFA) for the Pacific cod fisheries in the GOA based on the management area TACs minus the recent average A season incidental catch of Pacific cod in each management area before June 10 (§ 679.20(d)(1)). The DFA and incidental catch before June 10 will be managed such that total catch in the A season will be no more than 60 percent of the annual TAC. Incidental catch taken after June 10 will continue to be taken from the B season TAC. This action meets the intent of the Steller sea lion protection measures by achieving temporal dispersion of the Pacific cod removals and reducing the likelihood of catch exceeding 60 percent of the annual TAC in the A season (January 1 through June 10). 
        The sum of the proposed TACs for all GOA groundfish is 279,264 mt for 2009 and 2010, which is within the OY range specified by the FMP. The sums of the proposed 2009 and 2010 TACs are higher than the sum of the 2008 TACs of 262,826 mt, but are unchanged from the 2009 TACs currently specified for the GOA groundfish fisheries (73 FR 10562, February 27, 2008). 
        NMFS finds that the Council's recommendations for proposed OFL, ABC, and TAC amounts are consistent with the biological condition of groundfish stocks as adjusted for other biological and socioeconomic considerations, including maintaining the total TAC within the required OY range. Table 1 lists the proposed 2009 and 2010 ABCs, TACs, and OFLs of groundfish.
        
          Table 1—Proposed 2009 and 2010 ABCs, TACs, and OFLs of Groundfish for the Western/Central/West Yakutat (W/C/WYK), Western (W), Central (C), Eastern (E) Regulatory Areas, and in the West Yakutat (WYK), Southeast Outside (SEO), and Gulfwide (GW) Districts of the Gulf of Alaska 
          [Values are rounded to the nearest metric ton] 
          
            Species 
            Area1
            
            ABC 
            TAC 
            OFL 
          
          
            Pollock 2
            
            Shumagin (610) 
            23,700 
            23,700 
            n/a 
          
          
             
            Chirikof (620) 
            25,821 
            25,821 
            n/a 
          
          
             
            Kodiak (630) 
            18,367 
            18,367 
            n/a 
          
          
             
            WYK (640) 
            2,042 
            2,042 
            n/a 
          
          
             
            W/C/WYK (subtotal) 
            69,930 
            69,930 
            95,940 
          
          
             
            SEO (650) 
            8,240 
            8,240 
            11,040 
          
          
            Total 
            
            78,170 
            78,170 
            106,980 
          
          
            Pacific cod 3
            
            W 
            25,932 
            19,449 
            n/a 
          
          
             
            C 
            37,901 
            28,426 
            n/a 
          
          
             
            E 
            2,660 
            2,394 
            n/a 
          
          
            Total 
            
            66,493 
            50,269 
            88,660 
          
          
            Deep-water flatfish 4
            
            W 
            707 
            707 
            n/a 
          
          
             
            C 
            6,927 
            6,927 
            n/a 
          
          
             
            WYK 
            995 
            995 
            n/a 
          
          
             
            SEO 
            543 
            543 
            n/a 
          
          
            Total 
            
            9,172 
            9,172 
            11,583 
          
          
            Rex sole 
            W 
            948 
            948 
            n/a 
          
          
             
            C 
            6,241 
            6,241 
            n/a 
          
          
             
            WYK 
            483 
            483 
            n/a 
          
          
             
            SEO 
            796 
            796 
            n/a 
          
          
            Total 
            
            8,468 
            8,468 
            11,065 
          
          
            Flathead sole 
            W 
            13,001 
            2,000 
            n/a 
          
          
             
            C 
            29,289 
            5,000 
            n/a 
          
          
             
            WYK 
            3,556 
            3,556 
            n/a 
          
          
             
            SEO 
            659 
            659 
            n/a 
          
          
            Total 
            
            46,505 
            11,215 
            57,962 
          
          
            Shallow-water flatfish 5
            
            W 
            26,360 
            4,500 
            n/a 
          
          
             
            C 
            29,873 
            13,000 
            n/a 
          
          
             
            WYK 
            3,333 
            3,333 
            n/a 
          
          
             
            SEO 
            1,423 
            1,423 
            n/a 
          
          
            Total 
            
            60,989 
            22,256 
            74,364 
          
          
            Arrowtooth flounder 
            W 
            31,080 
            8,000 
            n/a 
          
          
             
            C 
            169,371 
            30,000 
            n/a 
          
          
             
            WYK 
            15,375 
            2,500 
            n/a 
          
          
             
            SEO 
            12,579 
            2,500 
            n/a 
          
          
            Total 
            
            228,405 
            43,000 
            269,237 
          
          
            Sablefish 6
            
            W 
            1,727 
            1,727 
            n/a 
          
          
             
            C 
            5,026 
            5,026 
            n/a 
          
          
             
            WYK 
            1,937 
            1,937 
            n/a 
          
          
             
            SEO 
            2,943 
            2,943 
            n/a 
          
          
             
            E (WYK and SEO) (subtotal) 
            4,880 
            4,880 
            n/a 
          
          
            
            Total 
            
            11,633 
            11,633 
            12,924 
          
          
            Pacific ocean perch 7
            
            W 
            3,704 
            3,704 
            4,397 
          
          
             
            C 
            8,225 
            8,225 
            9,764 
          
          
             
            WYK 
            1,105 
            1,105 
            n/a 
          
          
             
            SEO 
            2,038 
            2,038 
            n/a 
          
          
             
            E (WYK and SEO) (subtotal) 
            3,143 
            3,143 
            3,732 
          
          
            Total 
            
            15,072 
            15,072 
            17,893 
          
          
            Shortraker rockfish 8
            
            W 
            120 
            120 
            n/a 
          
          
             
            C 
            315 
            315 
            n/a 
          
          
             
            E 
            463 
            463 
            n/a 
          
          
            Total 
            
            898 
            898 
            1,197 
          
          
            Rougheye rockfish 9
            
            W 
            124 
            124 
            n/a 
          
          
             
            C 
            830 
            830 
            n/a 
          
          
             
            E 
            325 
            325 
            n/a 
          
          
            Total 
            
            1,279 
            1,279 
            1,540 
          
          
            Other rockfish 10 11
            
            W 
            357 
            357 
            n/a 
          
          
             
            C 
            569 
            569 
            n/a 
          
          
             
            WYK 
            604 
            604 
            n/a 
          
          
             
            SEO 
            2,767 
            200 
            n/a 
          
          
            Total 
            
            4,297 
            1,730 
            5,624 
          
          
            Northern rockfish 11 12
            
            W 
            2,047 
            2,047 
            n/a 
          
          
             
            C 
            2,302 
            2,302 
            n/a 
          
          
             
            E 
            0 
            0 
            n/a 
          
          
            Total 
            
            4,349 
            4,349 
            5,120 
          
          
            Pelagic shelf rockfish 13
            
            W 
            986 
            986 
            n/a 
          
          
             
            C 
            3,566 
            3,566 
            n/a 
          
          
             
            WYK 
            247 
            247 
            n/a 
          
          
             
            SEO 
            341 
            341 
            n/a 
          
          
            Total 
            
            5,140 
            5,140 
            6,294 
          
          
            Thornyhead rockfish 
            W 
            267 
            267 
            n/a 
          
          
             
            C 
            860 
            860 
            n/a 
          
          
             
            E 
            783 
            783 
            n/a 
          
          
            Total 
            
            1,910 
            1,910 
            2,540 
          
          
            Big skate 14
            
            W 
            632 
            632 
            n/a 
          
          
             
            C 
            2,065 
            2,065 
            n/a 
          
          
             
            E 
            633 
            633 
            n/a 
          
          
            Total 
            
            3,330 
            3,330 
            4,439 
          
          
            Longnose skate 15
            
            W 
            78 
            78 
            n/a 
          
          
             
            C 
            2,041 
            2,041 
            n/a 
          
          
             
            E 
            768 
            768
             n/a 
          
          
            Total 
            
            2,887 
            2,887 
            3,849 
          
          
            Other skates 16
            
            GW 
            2,104 
            2,104 
            2,806 
          
          
            Demersal shelf rockfish 17
            
            SEO 
            382 
            382 
            611 
          
          
            Atka mackerel 
            GW 
            4,700 
            1,500 
            6,200 
          
          
            Other species 18
            
            GW 
            7,943 
            4,500 
            10,558 
          
          
            Grand Total 
            
            564,126 
            279,264 
            701,446 
          
          
            1 Regulatory areas and districts are defined at § 679.2. 
          
            2 Pollock is apportioned in the Western/Central Regulatory Areas among three statistical areas. During the A season, the apportionment is based on an adjusted estimate of the relative distribution of pollock biomass of approximately 30%, 48%, and 22% in Statistical Areas 610, 620, and 630, respectively. During the B season, the apportionment is based on the relative distribution of pollock biomass at 30%, 59%, and 12% in Statistical Areas 610, 620, and 630, respectively. During the C and D seasons, the apportionment is based on the relative distribution of pollock biomass at 53%, 15%, and 32% in Statistical Areas 610, 620, and 630, respectively. Table 4 lists the proposed 2009 and 2010 pollock seasonal apportionments. In the West Yakutat and Southeast Outside Districts of the Eastern Regulatory Area, pollock is not divided into seasonal allowances. 
          
            3 The annual Pacific cod TAC is apportioned 60% to the A season and 40% to the B season in the Western and Central Regulatory Areas of the GOA. Pacific cod is allocated 90% for processing by the inshore component and 10% for processing by the offshore component. Table 5 lists the proposed 2009 and 2010 Pacific cod seasonal apportionments. 
          
            4 “Deep-water flatfish” means Dover sole, Greenland turbot, and deepsea sole. 
          

            5 “Shallow-water flatfish” means flatfish not including “deep-water flatfish,” flathead sole, rex sole, or arrowtooth flounder. 
          
          
            6 Sablefish is allocated to trawl and hook-and-line gears for 2009 and to trawl gear in 2010. Tables 2 and 3 list the proposed 2009 and 2010 sablefish TACs. 
          
            7 Sebastes alutus.
          
          
            8 Sebastes borealis.
          
          
            9 Sebastes aleutianus.
          
          
            10 “Other rockfish” in the Western and Central Regulatory Areas and in the West Yakutat District means slope rockfish and demersal shelf rockfish. The category “other rockfish” in the SEO District means slope rockfish. 
          
            11 “Slope rockfish” means Sebastes aurora (aurora), S. melanostomus (blackgill), S. paucispinis (bocaccio), S. goodei (chilipepper), S. crameri (darkblotch), S. elongatus (greenstriped), S. variegatus (harlequin), S. wilsoni (pygmy), S. babcocki (redbanded), S. proriger (redstripe), S. zacentrus (sharpchin), S. jordani (shortbelly), S. brevispinis (silvergrey), S. diploproa (splitnose), S. saxicola (stripetail), S. miniatus (vermilion), and S. reedi (yellowmouth). In the Eastern GOA only, slope rockfish also includes northern rockfish, S. polyspinous.
          
          
            12 Sebastes polyspinous.
          
          
            13 Sebastes ciliatus (dark), S. variabilis (dusky), S. entomelas (widow), and S. flavidus (yellowtail). 
          
            14 Raja binoculata.
          
          
            15 Raja rhina.
          
          
            16 Bathyraja spp. 
          
            17 “Demersal shelf rockfish” means Sebastes pinniger (canary), S. nebulosus (china), S. caurinus (copper), S. maliger (quillback), S. helvomaculatus (rosethorn), S. nigrocinctus (tiger), and S. ruberrimus (yelloweye). 
          
            18 “Other species” means sculpins, sharks, squid, and octopus. 
        
        Proposed Apportionment of Reserves 
        Section 679.20(b)(2) requires that 20 percent of each TAC for pollock, Pacific cod, flatfish, and the “other species” category be set aside in reserves for possible apportionment at a later date during the fishing year. In 2008, NMFS apportioned all of the reserves in the final harvest specifications. For 2009 and 2010, NMFS proposes apportionment of all of the reserves for pollock, Pacific cod, flatfish, and “other species.” Table 1 reflects the apportionment of reserve amounts for these species and species groups. 
        Proposed Allocations of the Sablefish TAC Amounts to Vessels Using Hook-and-Line and Trawl Gear 
        Sections 679.20(a)(4)(i) and (ii) require allocation of sablefish TACs for each of the regulatory areas and districts to hook-and-line and trawl gear. In the Western and Central Regulatory Areas, 80 percent of each TAC is allocated to hook-and-line gear, and 20 percent of each TAC is allocated to trawl gear. In the Eastern GOA, 95 percent of the TAC is allocated to hook-and-line gear and 5 percent is allocated to trawl gear. The trawl gear allocation in the Eastern GOA may only be used to support incidental catch of sablefish in directed fisheries for other target species (§ 679.20(a)(4)(i)). In recognition of the trawl ban in the SEO District of the Eastern GOA, the Council recommended and NMFS proposes that the allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC be available to trawl gear in the WYK District and the remainder of the WYK sablefish TAC be available to vessels using hook-and-line gear. As a result, NMFS proposes to allocate 100 percent of the sablefish TAC in the SEO District to vessels using hook-and-line gear. This recommendation results in a proposed 2009 allocation of 244 mt to trawl gear and 1,693 mt to hook-and-line gear. Table 2 lists the allocations of the proposed 2009 sablefish TACs to hook-and-line and trawl gear. Table 3 lists the allocations of the proposed 2010 sablefish TACs to trawl gear. The Council recommended that only a trawl sablefish TAC be established for two years so that incidental catch of sablefish by trawl gear could commence in January in the second year of the harvest specifications. However, since there is an annual assessment for sablefish and the final annual specifications are expected to be published before the IFQ season begins, the industry and Council recommended that the sablefish TAC for the IFQ season be set on an annual basis so that the best and most recent scientific information could be considered in recommending the ABCs and TACs. Since sablefish is on bycatch status for trawl gear from January 1, it is not likely that the sablefish allocation to trawl gear would be reached prior to the effective date of the final harvest specifications. 
        
          Table 2—Proposed 2009 Sablefish TAC Amounts in the Gulf of Alaska and Allocations to Hook-and-Line and Trawl Gear 
          [Values are rounded to the nearest metric ton] 
          
            Area/district 
            TAC 
            Hook-and-line allocation 
            Trawl allocation 
            
          
          
            Western 
            1,727 
            1,382 
            345 
          
          
            Central 
            5,026 
            4,021 
            1,005 
          
          
            West Yakutat 1
            
            1,937 
            1,693 
            244 
          
          
            Southeast Outside 
            2,943 
            2,943 
            0 
          
          
            Total 
            11,633 
            10,039 
            1,594 
          
          
            1 Represents an allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC to trawl gear in the WYK District. 
        
        
          Table 3—Proposed 2010 Sablefish TAC Amounts in the Gulf of Alaska and Allocation to Trawl Gear 1
          
          [Values are rounded to the nearest metric ton] 
          
            Area/district 
            TAC 
            Hook-and-line allocation 
            Trawl allocation 
            
          
          
            Western 
            1,727 
            n/a 
            345 
          
          
            Central 
            5,026 
            n/a 
            1,005 
          
          
            West Yakutat 2
            
            1,937 
            n/a 
            244 
          
          
            Southeast Outside 
            2,943 
            n/a 
            0 
          
          
            
            Total 
            11,633 
            0 
            1,594 
          
          
            1 The Council recommended that harvest specifications for the hook-and-line gear sablefish Individual Fishing Quota fisheries be limited to 1 year. 
          
            2 Represents an allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC to trawl gear in the WYK District. 
        
        Proposed Apportionments of Pollock TAC Among Seasons and Regulatory Areas, and Allocations for Processing by Inshore and Offshore Components 
        In the GOA, pollock is apportioned by season and area, and is further divided between inshore and offshore processing components. Pursuant to § 679.20(a)(5)(iv)(B), the annual pollock TAC specified for the Western and Central Regulatory Areas of the GOA is apportioned into four equal seasonal allowances of 25 percent. As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively. 
        Pollock TACs in the Western and Central Regulatory Areas of the GOA are apportioned among statistical areas 610, 620, and 630. In the A and B seasons, the apportionments are in proportion to the distribution of pollock biomass based on the four most recent NMFS winter surveys. In the C and D seasons, the apportionments are in proportion to the distribution of pollock biomass based on the four most recent NMFS summer surveys. For 2009 and 2010, the Council recommended averaging the winter and summer distribution of pollock in the Central Regulatory Area for the A season. The average is intended to reflect the distribution of pollock as indicated by the historic performance of the fishery during the A season. Within any fishing year, the amount by which a seasonal allowance is underharvested or overharvested may be added to, or subtracted from, subsequent seasonal allowances. The rollover amount is limited to 20 percent of the unharvested seasonal apportionment for the statistical area. Any unharvested pollock above the 20-percent limit could be further distributed to the other statistical areas, in proportion to the estimated biomass in the subsequent season in those statistical areas (§ 679.20(a)(5)(iv)(B)). The proposed pollock TACs in the WYK of 2,042 mt and SEO District of 8,240 mt for 2009 and 2010 are not allocated by season. 
        Section 679.20(a)(6)(i) requires the allocation of 100 percent of the pollock TAC in all regulatory areas and all seasonal allowances to vessels catching pollock for processing by the inshore component after subtraction of amounts that are projected by the Regional Administrator to be caught by, or delivered to, the offshore component incidental to directed fishing for other groundfish species. The amount of pollock available for vessels harvesting pollock for processing by the offshore component is that amount actually taken as incidental catch during directed fishing for groundfish species other than pollock, up to the maximum retainable amounts allowed under § 679.20(e) and (f). At this time, these incidental catch amounts are unknown and will be determined during the fishing year. 
        Table 4 lists the proposed 2009 and 2010 seasonal biomass distribution of pollock in the Western and Central Regulatory Areas, area apportionments, and seasonal allowances. The amounts of pollock for processing by the inshore and offshore components are not shown. 
        
          Table 4—Proposed 2009 and 2010 Distribution of Pollock in the Central and Western Regulatory Areas of the Gulf of Alaska; Seasonal Biomass Distribution, Area Apportionments; and Seasonal Allowances of Annual TAC
          [Values are rounded to the nearest metric ton]
          
            Seasons
            Shumagin(Area 610)
            
            Chirikof(Area 620)
            
            Kodiak(Area 630)
            
            Total 1
            
          
          
            A (Jan 20-Mar 10)
            4,472  (26.35%)
            8,367  (49.30%)
            4,133  (24.35%)
            16,972
          
          
            B (Mar 10-May 31)
            4,472  (26.35%)
            10,198  (60.09%)
            2,302  (13.56%)
            16,972
          
          
            C (Aug 25-Oct 1)
            7,378  (43.47%)
            3,628  (21.38%)
            5,966  (35.15%)
            16,972
          
          
            D (Oct 1-Nov 1)
            7,378  (43.47%)
            3,628  (21.38%)
            5,966  (35.15%)
            16,972
          
          
            Annual Total
            23,700
            25,821
            18,367
            67,888 
          
          
            1 The WYK and SEO District pollock TACs are not allocated by season and are not included in the total pollock TACs shown in this table.
        
        Proposed Seasonal Apportionments of Pacific Cod TAC and Allocations for Processing of Pacific Cod TAC Between Inshore and Offshore Components 

        Pacific cod fishing is divided into two seasons in the Western and Central Regulatory Areas of the GOA. For hook-and-line, pot, and jig gear, the A season is January 1 through June 10, and the B season is September 1 through December 31. For trawl gear, the A season is January 20 through June 10, and the B season is September 1 through November 1 (§ 679.23(d)(3)). After subtraction of incidental catch, 60 percent and 40 percent of the annual TAC will be available for harvest during the A and B seasons, respectively, and will be apportioned between the inshore and offshore processing components, as provided in § 679.20(a)(6)(ii). Between the A and the B seasons, directed fishing for Pacific cod is closed, and fishermen participating in other directed fisheries must retain Pacific cod up to the maximum retainable amounts allowed under § 679.20(e) and (f). Under § 679.20(a)(11)(ii), any overage or underage of the Pacific cod allowance from the A season may be subtracted from or added to the subsequent B season allowance. 
        Section 679.20(a)(6)(ii) requires the allocation of the Pacific cod TAC apportionment in all regulatory areas between vessels catching Pacific cod for processing by the inshore and offshore components. Ninety percent of the Pacific cod TAC in each regulatory area is allocated to vessels catching Pacific cod for processing by the inshore component. The remaining 10 percent of the TAC is allocated to vessels catching Pacific cod for processing by the offshore component. Table 5 lists the proposed 2009 and 2010 seasonal apportionments and allocations of the Pacific cod TAC amounts. 
        
          Table 5—Proposed 2009 and 2010 Seasonal Apportionments and Allocations of Pacific Cod TAC Amounts in the Gulf of Alaska and Allocations for Processing by the Inshore and Offshore Components
          [Values are rounded to the nearest metric ton]
          
            Regulatory area
            Season
            TAC
            Component allocation
            Inshore (90%)
            Offshore (10%)
          
          
            Western
            Annual
            19,449
            17,504
            1,945
          
          
             
            A season (60%)
            11,669
            10,502
            1,167
          
          
             
            B season (40%)
            7,780
            7,002
            778
          
          
            Central
            Annual
            28,426
            25,583
            2,843
          
          
             
            A season (60%)
            17,056
            15,350
            1,706
          
          
             
            B season (40%)
            11,370
            10,233
            1,137
          
          
            Eastern
            Annual
            2,394
            2,155
            239
          
          
            Total
            
            50,269
            45,243
            5,027 
          
        
        Proposed Apportionments to the Central GOA Rockfish Program 
        Section 679.81(a)(1) and (2) require the allocation of the primary rockfish species TACs in the Central Regulatory Area, after deducting incidental catch needs in other directed groundfish fisheries, to participants in the Central Gulf of Alaska Rockfish Pilot Program (Rockfish Program). Five percent (2.5 percent to trawl gear and 2.5 percent to fixed gear) of the proposed TACs for Pacific ocean perch, northern rockfish, and pelagic shelf rockfish in the Central Regulatory Area are allocated to the entry level rockfish fishery and the remaining 95 percent to those vessels eligible to participate in the Rockfish Program. NMFS proposes 2009 and 2010 incidental catch amounts of 100 mt for northern rockfish, 100 mt for pelagic shelf rockfish, and 200 mt for Pacific ocean perch for other directed groundfish fisheries in the Central Regulatory Area. These proposed amounts are based on the 2003 through 2007 average incidental catch in the Central Regulatory Area by other groundfish fisheries. 
        Section 679.83(a)(1)(i) requires that allocations to the trawl entry level fishery must be made first from the allocation of Pacific ocean perch available to the rockfish entry level fishery. If the amount of Pacific ocean perch available for allocation is less than the total allocation allowable for trawl catcher vessels in the rockfish entry level fishery, then northern rockfish and pelagic shelf rockfish must be allocated to trawl catcher vessels. Allocations of Pacific ocean perch, northern rockfish, and pelagic shelf rockfish to longline gear vessels must be made after the allocations to trawl gear. 

        Table 6 lists the proposed 2009 and 2010 allocations of rockfish in the Central GOA to trawl and longline gear in the entry level rockfish fishery. Allocations of primary rockfish species TACs among participants in the Rockfish Program are not included in the proposed harvest specifications because applications for catcher processor and catcher vessel cooperatives are due to NMFS on March 1 of each calendar year, thereby preventing NMFS from calculating proposed 2009 allocations. NMFS will post these allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov/sustainablefisheries/goarat/default.htm when they become available in March 2009. 
        

          Table 6—Proposed 2009 and 2010 Allocations of Rockfish in the Central Gulf of Alaska to Trawl and Longline Gear 1 in the Entry Level Rockfish Fishery
          [Values are rounded to the nearest mt]
          
            Species
            Proposed TAC
            Incidental catch allowance
            
            TAC minus ICA
            5% TAC
            2.5% TAC
            Entry level trawl allocation
            
            Entry level longline allocation
            
          
          
            Pacific ocean perch
            8,225
            200
            8,025
            401
            201
            342
            59
          
          
            Northern rockfish
            2,302
            100
            2,202
            110
            55
            0
            110
          
          
            Pelagic shelf rockfish
            3,566
            100
            3,466
            173
            87
            0
            173
          
          
            Total
            14,093
            400
            13,693
            685
            342
            342
            342
          
          
            1 Longline gear includes jig and hook-and-line gear.
        
        
        Proposed Halibut Prohibited Species Catch (PSC) Limits 
        Section 679.21(d) establishes annual halibut PSC limit apportionments to trawl and hook-and-line gear and permits the establishment of apportionments for pot gear. In October 2008, the Council recommended that NMFS maintain the 2008 halibut PSC limits of 2,000 mt for the trawl fisheries and 300 mt for the hook-and-line fisheries for 2009 and 2010. Ten mt of the hook-and-line limit is further allocated to the demersal shelf rockfish (DSR) fishery in the SEO District. The DSR fishery is defined at § 679.21(d)(4)(iii)(A). This fishery has been apportioned 10 mt in recognition of its small scale harvests. Most vessels in the DSR fishery are less than 60 ft (18.3 m) length overall (LOA) making them exempt from observer coverage. Therefore, observer data are not available to verify actual bycatch amounts. NMFS assumes the halibut bycatch in the DSR fishery is low because of the short soak times for the gear and short duration of the fishery. Also, the DSR fishery occurs in the winter when less overlap occurs in the distribution of DSR and halibut. Finally, much of the DSR TAC is not available to the commercial DSR fishery. The Alaska Department of Fish and Game sets the quota for the commercial DSR fishery after estimates of incidental catch in all fisheries (including halibut) and anticipated recreational harvest have been deducted from the DSR TAC. Of the 382 mt TAC for DSR in 2008, 87 were available for the commercial fishery. 
        Section 679.21(d)(4) authorizes the exemption of specified non-trawl fisheries from the halibut PSC limit. As in past years, NMFS, after consultation with the Council, proposes to exempt pot gear, jig gear, and the sablefish IFQ (Individual Fishing Quota) hook-and-line gear fishery categories from the non-trawl halibut PSC limit for 2009 and 2010. The Council and NMFS recommend these exemptions because (1) the pot gear fisheries have low halibut bycatch mortality (averaging 19 mt annually from 2001 through 2007 and 20 mt through October 11, 2008); (2) the halibut and sablefish IFQ fisheries have low halibut bycatch mortality because the IFQ program requires retention of legal-sized halibut by vessels using hook-and-line gear if a halibut IFQ permit holder is aboard and is holding unused halibut IFQ; and (3) halibut mortality for the jig gear fisheries is assumed to be negligible. Halibut mortality is assumed to be negligible in the jig gear fisheries given the low amount of groundfish harvested by jig gear (averaging 284 mt annually from 2001 through 2007, and 83 mt through October 11, 2008), the selective nature of jig gear, and the likelihood of high survival rates of halibut caught and released by jig gear. 
        Section 679.21(d)(5) provided NMFS the authority to seasonally apportion the halibut PSC limits after consultation with the Council. The FMP and regulations require that the Council and NMFS consider the following information in seasonally apportioning halibut PSC limits: (1) Seasonal distribution of halibut, (2) seasonal distribution of target groundfish species relative to halibut distribution, (3) expected halibut bycatch needs on a seasonal basis relative to changes in halibut biomass and expected catch of target groundfish species, (4) expected bycatch rates on a seasonal basis, (5) expected changes in directed groundfish fishing seasons, (6) expected actual start of fishing effort, and (7) economic effects of establishing seasonal halibut allocations on segments of the target groundfish industry. 
        The final 2008 and 2009 harvest specifications (73 FR 10562, February 27, 2008) summarized the Council's and NMFS's findings with respect to each of these FMP considerations. The Council's and NMFS's findings for 2009 and 2010 are unchanged from 2008. Table 7 lists the proposed 2009 and 2010 Pacific halibut PSC limits, allowances, and apportionments. Section 679.21(d)(5)(iii) and (iv), respectively, specify that any underages or overages of a seasonal apportionment of a PSC limit will be added to or removed from the next respective seasonal apportionment within the fishing year. 
        
          Table 7—Proposed 2009 and 2010 Pacific Halibut PSC Limits, Allowances, and Apportionments
          [Values are in metric tons]
          
            Trawl gear
             
            Season
            Amount
            Hook-and-line gear 1
            
            Other than DSR
            Season
            Amount
            DSR
            Season
            Amount
          
          
            January 20-April 1
            550 (27.5%)
            January 1-June 10
            250 (86%)
            January 1-December 31
            10 (100%)
          
          
            April 1-July 1
            400 (20%)
            June 10-September 1
            5 (2%)
            n/a
            n/a
          
          
            July 1-September 1
            600 (30%)
            September 1-December 31
            35 (12%)
            n/a
            n/a
          
          
            September 1-October 1
            150 (7.5%)
            n/a
            n/a
            n/a
            n/a
          
          
            October 1-December 31
            300 (15%)
            n/a
            n/a
            n/a
            n/a
          
          
            Total
            2,000 (100%)
            n/a
            290 (100%)
            n/a
            10 (100%)
          
          
            1 The Pacific halibut PSC limit for hook-and-line gear is allocated to the demersal shelf rockfish (DSR) fishery and fisheries other than DSR. The hook-and-line sablefish fishery is exempt from halibut PSC limits. 
        

        Section 679.21(d)(3)(ii) authorizes further apportionment of the trawl halibut PSC limit to trawl fishery categories. The annual apportionments are based on each category's proportional share of the anticipated halibut bycatch mortality during a fishing year and optimization of the total amount of groundfish harvest under the halibut PSC limit. The fishery categories for the trawl halibut PSC limits are (1) a deep-water species category, comprised of sablefish, rockfish, deep-water flatfish, rex sole, and arrowtooth flounder; and (2) a shallow-water species category, comprised of pollock, Pacific cod, shallow-water flatfish, flathead sole, Atka mackerel, skates, and “other species” (§ 679.21(d)(3)(iii)). Table 8 lists the proposed 2009 and 2010 seasonal apportionments of Pacific halibut PSC trawl limits for the deep-water and shallow-water species fishery categories. Based on public comment and information contained in the final 2008 SAFE report, the Council may recommend or NMFS may make changes in the seasonal, gear-type, or fishery category apportionments of halibut PSC limits for the final 2009 and 2010 harvest specifications. 
        
        
          Table 8—Proposed 2009 and 2010 Seasonal Apportionments of Pacific Halibut PSC Trawl Limits Between the Trawl Gear Shallow-Water Species and the Deep-Water Species Categories
          [Values are in metric tons]
          
            Season 
            Shallow-water 
            Deep-water 1
            
            Total 
          
          
            January 20-April 1 
            450 
            100 
            550 
          
          
            April 1-July 1 
            100 
            300 
            400 
          
          
            July 1-September 1 
            200 
            400 
            600 
          
          
            September 1-October 1 
            150 
            (3)
             150 
          
          
            Subtotal January 20-October 1 
            900 
            800 
            1,700 
          
          
            October 1-December 31 2
            
            n/a 
            n/a 
            300 
          
          
            Total 
            n/a 
            n/a 
            2,000 
          
          

            1 Vessels participating in cooperatives in the Central Gulf of Alaska Rockfish Pilot Program will receive a portion of the third season (July 1-September 1) deep-water category halibut PSC apportionment. At this time, this amount is not known but will be posted later on the Alaska Region Web site at http://alaskafisheries.noaa.gov when it becomes available. 
          
            2 There is no apportionment between shallow-water and deep-water trawl fishery categories during the fifth season (October 1 through December 31). 
          
            3 Any remainder.
        
        Estimated Halibut Bycatch in Prior Years 
        The best available information on estimated halibut bycatch is data collected by observers during 2008. The calculated halibut bycatch mortality by trawl, hook-and-line, and pot gears through November 1, 2008, is 1,836 mt, 407 mt, and 22 mt, respectively, for a total halibut mortality of 2,265 mt. 
        Halibut bycatch restrictions seasonally constrained trawl gear fisheries during the 2008 fishing year. The trawl fishery during the second season was closed for the deep-water species category on April 21 (73 FR 22062, April 24, 2008), and during the fourth season on September 11 (73 FR 53159, September 15, 2008). The trawl fishery during the first season was closed for the shallow-water species category on March 10 (73 FR 13464, March 13, 2008) and opened on March 21 through May 21 (73 FR 15942, March 26, 2008, and 73 FR 30318, May 27, 2008). To prevent exceeding the fourth season halibut PSC limit for the shallow-water species category, directed fishing using trawl gear was limited to one 48-hour open period beginning September 1 (73 FR 51601, September 4, 2008), and to one 36-hour period beginning September 10 (73 FR 52930, September 12, 2008). The trawl fishery for all groundfish targets (with the exception of vessels participating in the Rockfish Program in the Central GOA) closed for the fifth season on November 6, 2008 (73 FR 66561, November 10, 2008) and reopened on November 16, 2008 (73 FR 69586, November 19, 2008). Directed fishing for groundfish using hook-and-line gear closed for the year on October 16 (73 FR 62212, October 20, 2008). The amount of groundfish that trawl gear might have harvested if halibut PSC limits had not restricted the 2008 season is unknown. 
        Expected Changes in Groundfish Stocks and Catch 

        Proposed 2009 and 2010 ABCs for pollock, Pacific cod, deep-water flatfish, flathead sole, arrowtooth flounder, Pacific ocean perch, and pelagic shelf rockfish are higher than those established for 2008, while the proposed 2009 and 2010 ABCs for rex sole and sablefish are lower than those established for 2008. For the remaining target species, the Council recommended that ABC levels remain unchanged from 2008. More information on these changes is included in the final SAFE report (November 2007). This document is available from the Council (see
          ADDRESSES). 
        In the GOA, the total proposed 2009 and 2010 TAC amounts are 279,264 mt, an increase of six percent from the 2008 TAC total of 262,826 mt. Table 9 compares the final 2008 TACs to the proposed 2009 and 2010 TACs. 
        
          Table 9—Comparison of Final 2008 and Proposed 2009 and 2010 Total Allowable Catch amount (TACs) in the Gulf of Alaska 
          [Values are rounded to the nearest metric ton] 
          
            Species 
            Final 2008 TACs 
            Proposed 2009 and 2010 TACs 
          
          
            Pollock 
            60,180 
            78,170 
          
          
            Pacific cod 
            50,269 
            50,269 
          
          
            Deep-water flatfish 
            8,903 
            9,172 
          
          
            Rex sole 
            9,132 
            8,468 
          
          
            Flathead sole 
            11,054 
            11,215 
          
          
            Shallow water flatfish 
            22,256 
            22,256 
          
          
            Arrowtooth flounder 
            43,000 
            43,000 
          
          
            Sablefish 
            12,730 
            11,633 
          
          
            Pacific ocean perch 
            14,999 
            15,072 
          
          
            Shortraker rockfish 
            898 
            898 
          
          
            Rougheye rockfish 
            1,286 
            1,279 
          
          
            Other rockfish 
            1,730 
            1,730 
          
          
            Northern rockfish 
            4,549 
            4,349 
          
          
            Pelagic shelf rockfish 
            5,227 
            5,140 
          
          
            Thornyhead rockfish 
            1,910 
            1,910 
          
          
            Big skates 
            3,330 
            3,330 
          
          
            
            Longnose skates 
            2,887 
            2,887 
          
          
            Other skates 
            2,104 
            2,104 
          
          
            Demersal shelf rockfish 
            382 
            382 
          
          
            Atka mackerel 
            1,500 
            1,500 
          
          
            “Other species” 
            4,500 
            4,500 
          
          
            Total 
            262,826 
            279,264 
          
        
        Current Estimates of Halibut Biomass and Stock Condition 
        The most recent halibut stock assessment was developed by the International Pacific Halibut Commission (IPHC) staff in December 2007 for the 2008 commercial fishery; this assessment was considered by the IPHC at its annual January 2008 meeting. Information from ongoing passive integrated transponder (PIT) tag recoveries, as well as inconsistencies in the traditional closed-area stock assessments for some areas, has prompted the IPHC to reexamine the stock assessment framework and corresponding harvest policy. It had been assumed that once the halibut reached legal commercial size there was little movement between regulatory areas. PIT tag recoveries indicate greater movement between regulatory areas than previously thought. In response to this new information, IPHC staff developed a coast-wide assessment based on a single stock. The assessment recommends a coast-wide harvest rate of 20 percent of the exploitable biomass overall, but a lower harvest rate of 15 percent for Areas 4B, C, D, and E. The current exploitable halibut biomass in Alaska for 2008 was estimated to be 163,719 mt, down from 187,755 mt estimated for 2007. Approximately half of the decrease is due to changes in the assessment model and the other half to anticipated lower commercial and survey catch rates in 2008. The female spawning biomass remains far above the minium acceptable level, which occurred in the 1970s. 
        The halibut resource is fully utilized. The IPHC estimates that the long term, potential yield for the entire halibut stock is 26,980 mt round weight per year. The average annual yield (catch) of the commercial halibut fisheries in Alaska has averaged 33,675 mt over the 14 year period from 1994 to 2007. This is 25 percent higher than the potential annual yield. The IPHC believes that this reflects the good condition of the Pacific halibut resource, as the halibut biomass presently is greater than that which could be expected to sustain a 26,980 mt annual harvest. In January 2008, the IPHC approved Alaska commercial catch limits totaling 30,349 mt round weight for 2008, a four percent decrease from 31,661 mt round weight in 2007. 

        Additional information on the Pacific halibut stock assessment may be found in the IPHC's 2007 Pacific halibut stock assessment (December 2007), available on the IPHC Web site at http://www.iphc.washington.edu. The IPHC considered the 2007 Pacific halibut assessment for 2008 at its January 2008 annual meeting when the IPHC set the 2008 commercial halibut fishery quotas. Through November 4, 2008, commercial hook-and-line harvests of halibut off Alaska totaled 28,036 mt, round weight. The IPHC will consider the 2008 Pacific halibut assessment for 2009 at its January 2009 annual meeting when it sets the 2009 commercial halibut fishery quotas. 
        Other Factors 

        The allowable commercial catch of halibut will be adjusted to account for the overall halibut PSC mortality limit established for groundfish fisheries. The 2009 and 2010 groundfish fisheries are expected to use the entire proposed annual halibut PSC limit of 2,300 mt. The allowable directed commercial catch is determined by first accounting for recreational and subsistence catch, waste, and bycatch mortality, and then providing the remainder to the directed fishery. Groundfish fishing is not expected to affect adversely the halibut stocks. Methods available for reducing halibut bycatch include (1) publication of individual vessel bycatch rates on the NMFS Alaska Region Web site at http://alaskafisheries.noaa.gov, (2) modifications to gear, (3) changes in groundfish fishing seasons, (4) individual transferable quota programs, and (5) time/area closures. 
        Reductions in groundfish TAC amounts provide no incentive for fishermen to reduce bycatch rates. Costs that would be imposed on fishermen as a result of reducing TAC amounts depend on the species and amounts of groundfish forgone. 
        The definition of “Authorized fishing gear” at § 679.2 specifies requirements for biodegradable panels and tunnel openings for groundfish pots to reduce halibut bycatch. As a result, low bycatch and mortality rates of halibut in pot fisheries have justified exempting pot gear from PSC limits. 
        The definitions at § 679.2 for “Authorized fishing gear,” defines “pelagic trawl gear” in a manner intended to reduce bycatch of halibut by displacing fishing effort off the bottom of the sea floor when certain halibut bycatch levels are reached during the fishing year. The definition provides standards for physical conformation and performance of the trawl gear in terms of crab bycatch (§ 679.7(a)(14)). Furthermore, all hook-and-line vessel operators are required to employ careful release measures when handling halibut bycatch (§ 679.7(a)(13)). These measures are intended to reduce handling mortality, thereby lowering overall halibut bycatch mortality in the groundfish fisheries, and to increase the amount of groundfish harvested under the available halibut mortality bycatch limits. 
        NMFS and the Council will review the methods available for reducing halibut bycatch listed here to determine their effectiveness and will initiate changes, as necessary, in response to this review or to public testimony and comment. 
        Halibut Discard Mortality Rates 

        The Council recommended and NMFS proposes that the halibut discard mortality rates (DMRs) developed and recommended by the IPHC for the 2009 and 2010 GOA groundfish fisheries be used to monitor the proposed 2009 and 2010 GOA halibut bycatch mortality limits. The IPHC recommended use of long-term average DMRs for the 2009 and 2010 groundfish fisheries. The IPHC will analyze observer data annually and recommend changes to the DMRs where a fishery DMR shows large variation from the mean. Most of the IPHC's assumed DMRs were based on an average of mortality rates determined from NMFS observer data collected between 1996 and 2005. Long-term average DMRs were not available for some fisheries, so rates from the most recent years were used. For the “other species” and skate fisheries, where insufficient mortality data are available, the mortality rate of halibut caught in the Pacific cod fishery for each gear type was recommended as the default rate. Table 10 lists the proposed 2009 and 2010 DMRs, which are unchanged from the 2008 DMRs. The DMRs for hook-and-line target fisheries range from 10 to 14 percent. The DMRs for trawl target fisheries range from 53 to 76 percent. Each DMR for the pot target fisheries is 16 percent. A copy of the document justifying these DMRs is available from the Council (see ADDRESSES) and is discussed in Appendix A of the final 2007 SAFE report, dated November 2008. 
        
          Table 10—Proposed 2009 and 2010 Halibut Discard Mortality Rates for Vessels Fishing in the Gulf of Alaska
          [Values are percent of halibut assumed to be dead]
          
            Gear
            Target fishery
            Mortality rate (%) 
          
          
            Hook-and-line
            Other speciesSkates
              Pacific cod
              Rockfish
            
            1414
              14
              10 
            
          
          
            Trawl
            Arrowtooth flounderAtka mackerel 
              Deep-water flatfish 
              Flathead sole 
              Non-pelagic pollock 
              Other species 
              Skates 
              Pacific cod 
              Pelagic pollock 
              Rex sole 
              Rockfish 
              Sablefish 
              Shallow-water flatfish 
            
            6960
              53
              61
              59
              63
              63
              63
              76
              63
              67
              65
              71
            
          
          
            Pot
            Other speciesSkates
              Pacific cod
            
            1616
              16 
            
          
        
        American Fisheries Act (AFA) Catcher Processor and Catcher Vessel Groundfish Harvest and PSC Limits
        Section 679.64 establishes groundfish harvesting and processing sideboard limits on AFA catcher processors and catcher vessels in the GOA. These sideboard limits are necessary to protect the interests of fishermen and processors who do not directly benefit from the AFA from expansion in their fisheries by those fishermen and processors who receive exclusive harvesting and processing privileges under the AFA. Section 679.7(k)(1)(ii) prohibits listed AFA catcher processors from harvesting any species of fish in the GOA. Additionally, § 679.7(k)(1)(iv) prohibits listed AFA catcher processors from processing any pollock in the GOA and any groundfish harvested in Statistical Area 630 of the GOA. 

        AFA catcher vessels that are less than 125 ft (38.1 m) LOA, have annual landings of pollock in the Bering Sea and Aleutian Islands less than 5,100 mt, and have made at least 40 GOA groundfish landings from 1995 through 1997 are exempt from GOA sideboard limits under § 679.64(b)(2)(ii). Sideboard limits for non-exempt AFA catcher vessels operating in the GOA are based on their traditional harvest levels in groundfish fisheries covered by the GOA FMP. Section 679.64(b)(3)(iii) establishes the GOA groundfish sideboard limits based on the retained catch of non-exempt AFA catcher vessels of each sideboard species from 1995 through 1997 divided by the TAC for that species over the same period. Table 11 lists the proposed 2009 and 2010 groundfish sideboard limits for non-exempt AFA catcher vessels. All targeted or incidental catch of sideboard species made by non-exempt AFA catcher vessels will be deducted from the sideboard limits in Table 11. NMFS slightly adjusted the ratios used to calculate these sideboard limits as a result of two vessels changing status from non-exempt to exempt, based on NMFS administrative review of these vessels' applications for non-exempt status. This results in slight decreases to the catch-to-TAC ratios used to establish the non-exempt AFA CV sideboard limits. 
        
        
          Table 11—Proposed 2009 and 2010 GOA Non-Exempt American Fisheries Act Catcher Vessel (CV) Groundfish Harvest Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Apportionments by season/gear
            Area/component
            Ratio of 1995-1997 non-exempt AFA CV catch to 1995-1997 TAC
            Proposed 2009 and 2010 TACs
            Proposed 2009 and 2010 non-exempt AFA CV sideboard limit
            
          
          
             Pollock
            A Season—January 20-March 10 
             Shumagin (610) 
             0.6047 
             4,472 
             2,704
          
          
             
            
            Chirikof (620) 
             0.1167 
             8,367 
             976
          
          
             
            
            Kodiak (630) 
             0.2028 
             4,133 
             838
          
          
             
            B Season—March 10-May 31 
             Shumagin (610) 
             0.6047 
             4,472 
             2,704
          
          
             
            
            Chirikof (620) 
             0.1167 
             10,198 
             1,190
          
          
             
            
            Kodiak (630) 
             0.2028 
             2,302 
             467
          
          
             
            C Season—August 25-October 1
            Shumagin (610) 
             0.6047 
             7,378 
             4,461
          
          
             
            
            Chirikof (620) 
             0.1167 
             3,628 
             423
          
          
             
            
            Kodiak (630) 
             0.2028 
             5,966 
             1,210
          
          
             
            D Season—October 1-November 1 
             Shumagin (610) 
             0.6047 
             7,378 
            4,461
          
          
             
            
            Chirikof (620) 
             0.1167 
             3,628 
             423
          
          
             
            
            Kodiak (630) 
             0.2028 
             5,966 
             1,210
          
          
             
            Annual 
             WYK (640) 
             0.3495 
             1,694 
             592
          
          
             
            
            SEO (650) 
             0.3495 
             6,157 
             2,152
          
          
             Pacific cod 
             A Season 1—January 1-June 10 
             W inshore 
             0.1365 
             10,502 
             1,434
          
          
             
            
            W offshore 
             0.1026 
             1,167 
             120
          
          
             
            
            C inshore 
             0.0689 
             15,350 
             1,058
          
          
             
            
            C offshore 
             0.0721 
             1,706 
             123
          
          
             
            B Season 2—September 1-December 31 
             W inshore 
             0.1365 
             7,002 
             956
          
          
             
            
            W offshore 
             0.1026 
             778 
             80
          
          
             
            
            C inshore 
             0.0689 
             10,233 
             705
          
          
             
            
            C offshore 
             0.0721 
             1,137 
             82
          
          
             
            Annual 
             E inshore 
             0.0079 
             2,155 
             17
          
          
             
            
            E offshore 
             0.0078 
             239 
             2
          
          
             Flatfish, deep-water 
             Annual 
             W 
             0.0000 
             707 
             0
          
          
             
            
            C 
             0.0647 
             6,927 
             448
          
          
             
            
            E 
             0.0128 
             1,538 
             20
          
          
             Rex sole 
             Annual 
             W 
             0.0007 
             948 
             1
          
          
             
            
            C 
             0.0384 
             6,241 
             240
          
          
             
            
            E 
             0.0029 
             1,279 
             4
          
          
             Flathead sole 
             Annual 
             W 
             0.0036 
             2,000 
             7
          
          
             
            
            C 
             0.0213 
             5,000 
             107
          
          
             
            
            E 
             0.0009 
             4,215 
             4
          
          
             Flatfish, shallow-water 
             Annual 
             W 
             0.0156 
             4,500 
             70
          
          
             
            
            C 
             0.0587 
             13,000 
             763
          
          
             
            
            E 
             0.0126 
             4,756 
             60
          
          
             Arrowtooth flounder 
             Annual 
             W 
             0.0021 
             8,000 
             17
          
          
             
            
            C 
             0.0280 
             30,000 
             840
          
          
             
            
            E 
             0.0002 
             5,000 
             1
          
          
             Sablefish 
             Annual, trawl gear 
             W 
             0.0000 
             345 
             0
          
          
             
            
            C 
             0.0642 
             1,005 
             65
          
          
             
            
            E 
             0.0433 
             244 
             11
          
          
             Pacific ocean perch 
             Annual 
             W 
             0.0023 
             3,704 
             9
          
          
             
            
            C 
             0.0748 
             8,225 
             615
          
          
             
            
            E 
             0.0466 
             3,143 
             146
          
          
             Shortraker rockfish 
             Annual 
             W 
             0.0000 
             120 
             0
          
          
             
            
            C
            0.0218
            315 
             7 
          
          
             
            
            E
            0.0110
             463 
             5
          
          
             Rougheye rockfish 
             Annual 
             W 
             0.0000 
             142 
             0
          
          
             
            
            C 
             0.0237 
             830 
             20
          
          
             
            
            E 
             0.0124 
             325 
             4
          
          
             Other rockfish 
             Annual 
             W 
             0.0034 
             357 
             1
          
          
             
            
            C 
             0.1699 
             569 
             97
          
          
             
            
            E 
             0.0000 
             804 
             0
          
          
             Northern rockfish 
             Annual 
             W 
             0.0003 
             2,047 
             1
          
          
             
            
            C 
             0.0277 
             2,302 
             64
          
          
             Pelagic shelf rockfish 
             Annual 
             W 
             0.0001 
             986 
             0
          
          
             
            
            C 
             0.0000 
             3,566 
             0
          
          
             
            
            E 
             0.0067 
             588 
             4
          
          
            
             Thornyhead rockfish 
             Annual 
             W 
             0.0280 
             267 
             7
          
          
             
            
            C 
             0.0280 
             860 
             24
          
          
             
            
            E 
             0.0280 
             783 
             22
          
          
             Big skates 
             Annual 
             W 
             0.0063 
             632 
             4
          
          
             
            
            C 
             0.0063 
             2,065 
             13
          
          
             
            
            E 
             0.0063 
             633 
             4
          
          
             Longnose skates 
             Annual 
             W 
             0.0063 
             78 
             0
          
          
             
            
            C 
             0.0063 
             2,041 
             13
          
          
             
            
            E 
             0.0063 
             768 
             5
          
          
             Other skates 
             Annual 
             Gulfwide 
             0.0063 
             2,104 
             13
          
          
             Demersal shelf rockfish 
             Annual 
             SEO 
             0.0020 
             382 
             1
          
          
             Atka mackerel 
             Annual 
             Gulfwide 
             0.0309 
             1,500 
             46
          
          
             Other species 
             Annual 
             Gulfwide 
             0.0063 
             4,500 
             28
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        The halibut PSC sideboard limits for non-exempt AFA catcher vessels in the GOA are based on the aggregate retained groundfish catch by non-exempt AFA catcher vessels in each PSC target category from 1995 through 1997 divided by the retained catch of all vessels in that fishery from 1995 through 1997 (§ 679.64(b)(4)). Table 12 lists the proposed 2009 and 2010 catcher vessel halibut PSC limits for non-exempt AFA vessels using trawl gear in the GOA.
        
          Table 12—Proposed 2009 and 2010 Non-Exempt American Fisheries Act Catcher Vessel Halibut Prohibited Species Catch (PSC) Limits for Vessels Using Trawl Gear in the GOA
          [Values are in metric tons]
          
            Seasons
            Season dates
            Target fishery
            Ratio of 1995-1997 non-exempt AFA CV retained catch to total retained catch
            Proposed 2009 and 2010 PSC limit
            Proposed 2009 and 2010 non-exempt AFA CV PSC limit
          
          
            1
            January 20-April 1
            shallow-water
            0.340
            450
            153
          
          
             
            
            deep-water
            0.070
            100
            7
          
          
            2
            April 1-July 1
            shallow-water
            0.340
            100
            34
          
          
             
            
            deep-water
            0.070
            300
            21
          
          
            3
            July 1-September 1
            shallow-water
            0.340
            200
            68
          
          
             
            
            deep-water
            0.070
            400
            28
          
          
            4
            September 1-October 1
            shallow-water
            0.340
            150
            51
          
          
             
            
            deep-water
            0.070
            0
            0
          
          
            5
            October 1-December 31
            all targets
            0.205
            300
            61 
          
        
        Non-AFA Crab Vessel Groundfish Sideboard Limits 
        Section 680.22 establishes groundfish catch limits for vessels with a history of participation in the Bering Sea snow crab fishery to prevent these vessels from using the increased flexibility provided by the Crab Rationalization Program to expand their level of participation in the GOA groundfish fisheries. Sideboard limits restrict these vessels' catch to their collective historical landings in all GOA groundfish fisheries (except the fixed-gear sablefish fishery). Sideboard limits also apply to landings made using an LLP license derived from the history of a restricted vessel, even if that LLP is used on another vessel. 
        Sideboard limits for non-AFA crab vessels operating in the GOA are based on their traditional harvest levels of TAC in groundfish fisheries covered by the GOA FMP. Section 680.22(d) and (e) base the groundfish sideboard limits in the GOA on the retained catch by non-AFA crab vessels of each sideboard species from 1996 through 2000 divided by the total retained harvest of that species over the same period. Table 13 lists these proposed 2009 and 2010 groundfish sideboard limits for non-AFA crab vessels. All targeted or incidental catch of sideboard species made by non-AFA crab vessels will be deducted from the sideboard limits in Table 13. 

        Vessels exempt from Pacific cod sideboards are those that landed less than 45,359 kilograms of Bering Sea snow crab and more than 500 mt of groundfish (in round weight equivalents) from the GOA between January 1, 1996, and December 31, 2000, and any vessel named on an LLP that was generated in whole or in part by the fishing history of a vessel meeting the criteria in § 680.22(a)(3). 
        
          Table 13—Proposed 2009 and 2010 GOA Non-American Fisheries Act Crab Vessel Groundfish Harvest Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Season/gear
            Area/component
            Ratio of 1996-2000 non-AFA crab vessel catch to 1996-2000 total harvest
            Proposed 2009 and 2010 TACs
            Proposed 2009 and 2010 non-AFA crab vessel sideboard limit
          
          
            Pollock
            A Season—January 20-March 10 
            Shumagin (610)
            0.0098
            4,472
            44
          
          
             
            
            Chirikof (620)
            0.0031
            8,367
            26
          
          
             
            
            Kodiak (630)
            0.0002
            4,133
            1
          
          
             
            B Season—March 10-May 31 
            Shumagin (610)
            0.0098
            4,472
            44
          
          
             
            
            Chirikof (620)
            0.0031
            10,198
            32
          
          
             
            
            Kodiak (630)
            0.0002
            2,302
            0
          
          
             
            C Season—August 25-October 1 
            Shumagin (610)
            0.0098
            7,378
            72
          
          
             
            
            Chirikof (620)
            0.0031
            3,628
            11
          
          
             
            
            Kodiak (630)
            0.0002
            5,966
            1
          
          
             
            D Season—October 1-November 1
            Shumagin (610)
            0.0098
            7,378
            72
          
          
             
            
            Chirikof (620)
            0.0031
            3,628
            11
          
          
             
            
            Kodiak (630)
            0.0002
            5,966
            1
          
          
             
            Annual
            WYK (640)
            0.0000
            1,694
            0
          
          
             
            
            SEO (650)
            0.0000
            6,157
            0
          
          
            Pacific cod
            A Season 1—January 1-June 10
            W inshore
            0.0902
            11,278
            1,017
          
          
             
            
            W offshore
            0.2046
            1,253
            256
          
          
             
            
            C inshore
            0.0383
            15,905
            609
          
          
             
            
            C offshore
            0.2074
            1,767
            366
          
          
             
            B Season 2—September 1-December 31 
            W inshore
            0.0902
            7,519
            678
          
          
             
            
            W offshore
            0.2046
            835
            171
          
          
             
            
            C inshore
            0.0383
            10,603
            406
          
          
             
            
            C offshore
            0.2074
            1,178
            244
          
          
             
            Annual
            E inshore
            0.0110
            3,470
            38
          
          
             
            
            E offshore
            0.0000
            386
            0
          
          
            Flatfish deep-water
            Annual
            W
            0.0035
            707
            2
          
          
             
            
            C
            0.0000
            6,927
            0
          
          
             
            
            E
            0.0000
            1,538
            0
          
          
            Rex sole
            Annual
            W
            0.0000
            948
            0
          
          
             
            
            C
            0.0000
            6,241
            0
          
          
             
            
            E
            0.0000
            1,279
            0
          
          
            Flathead sole
            Annual
            W
            0.0002
            2,000
            0
          
          
             
            
            C
            0.0004
            5,000
            2
          
          
             
            
            E
            0.0000
            4,215
            0
          
          
            Flatfish shallow-water
            Annual
            W
            0.0059
            4,500
            27
          
          
             
            
            C
            0.0001
            13,000
            1
          
          
             
            
            E
            0.0000
            4,756
            0
          
          
            Arrowtooth flounder
            Annual
            W
            0.0004
            8,000
            3
          
          
             
            
            C
            0.0001
            30,000
            3
          
          
             
            
            E
            0.0000
            5,000
            0
          
          
            Sablefish
            Annual, trawl gear
            W
            0.0000
            345
            0
          
          
             
            
            C
            0.0000
            1,005
            0
          
          
             
            
            E
            0.0000
            244
            0
          
          
            Pacific ocean perch
            Annual
            W
            0.0000
            3,704
            0
          
          
             
            
            C
            0.0000
            8,225
            0
          
          
             
            
            E
            0.0000
            3,143
            0
          
          
            Shortraker rockfish
            Annual
            W
            0.0013
            120
            0
          
          
             
            
            C
            0.0012
            315
            0
          
          
             
            
            E
            0.0009
            463
            0
          
          
            Rougheye rockfish
            Annual
            W
            0.0067
            142
            1
          
          
             
            
            C
            0.0047
            830
            4
          
          
             
            
            E
            0.0008
            325
            0
          
          
            Other rockfish
            Annual
            W
            0.0035
            357
            1
          
          
             
            
            C
            0.0033
            569
            2
          
          
             
            
            E
            0.0000
            804
            0
          
          
            Northern rockfish
            Annual
            W
            0.0005
            2,047
            1
          
          
             
            
            C
            0.0000
            2,302
            0
          
          
            
            Pelagic shelf rockfish
            Annual
            W
            0.0017
            986
            2
          
          
             
            
            C
            0.0000
            3,566
            0
          
          
             
            
            E
            0.0000
            588
            0
          
          
            Thornyhead rockfish
            Annual
            W
            0.0047
            267
            1
          
          
             
            
            C
            0.0066
            860
            6
          
          
             
            
            E
            0.0045
            783
            4
          
          
            Big skate
            Annual
            W
            0.0392
            632
            25
          
          
             
            
            C
            0.0159
            2,065
            33
          
          
             
            
            E
            0.0000
            633
            0
          
          
            Longnose skate
            Annual
            W
            0.0392
            78
            3
          
          
             
            
            C
            0.0159
            2,041
            32
          
          
             
            
            E
            0.0000
            768
            0
          
          
            Other skates
            Annual
            Gulfwide
            0.0176
            2,104
            37
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0000
            382
            0
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0000
            1,500
            0
          
          
            Other species
            Annual
            Gulfwide
            0.0176
            4,500
            79
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1. 
        
        Rockfish Program Groundfish Sideboard Limitations and Halibut Mortality Limitations 
        Section 679.82(d)(7) establishes sideboards to limit the ability of participants eligible for the Rockfish Program to harvest fish in fisheries other than the Central GOA rockfish fisheries. The Rockfish Program provides certain economic advantages to harvesters. Harvesters could use this economic advantage to increase their participation in other fisheries, adversely affecting the participants in other fisheries. The proposed sideboards for 2009 and 2010 limit the total amount of catch that could be taken by eligible harvesters and limit the amount of halibut mortality to historic levels. The sideboard measures are in effect only during the month of July. Traditionally, the Central GOA rockfish fisheries opened in July. The sideboards are designed to restrict fishing during the historical season for the fishery, but allow eligible rockfish harvesters to participate in fisheries before or after the historical rockfish season. The sideboard provisions are discussed in detail in the proposed rule (71 FR 33040, June 7, 2006) and final rules (71 FR 67210, November 20, 2006, and 72 FR 37678, July 11, 2007) for the Rockfish Program. Table 14 lists the proposed 2009 and 2010 Rockfish Program harvest limits in the WYK District and the Western GOA. Table 15 lists the proposed 2009 and 2010 Rockfish Program halibut mortality limits for catcher processors and catcher vessels. 
        
          Table 14—Proposed 2009 and 2010 Rockfish Program Harvest Limits by Sector for West Yakutat District and Western GOA by the Catcher Processor (CP) and Catcher Vessel (CV) Sectors
          [Values are rounded to the nearest metric ton]
          
            Area
            Fishery
            CP sector(% of TAC)
            
            CV sector(% of TAC)
            
            Proposed 2009 and 2010 TACs
            Proposed 2009 and 2010 CP limit
            Proposed 2009 and 2010 CV limit
          
          
            West Yakutat District
            Pelagic shelf rockfish
            72.4
            1.7
            247
            179
            4
          
          
             
            Pacific ocean perch
            76.0
            2.9
            1,105
            840
            32
          
          
            Western GOA
            Pelagic shelf rockfish
            63.3
            0.0
            986
            624
            0
          
          
             
            Pacific ocean perch
            61.1
            0.0
            3,704
            2,263
            0
          
          
             
            Northern rockfish
            78.9
            0.0
            2,047
            1,615
            0
          
        
        
        
          Table 15—Proposed 2009 and 2010 Rockfish Program Halibut Mortality Limits for the Catcher Processor and Catcher Vessel Sectors
          [Values are rounded to the nearest metric ton]
          
            Sector
            Shallow-water complex halibut PSC sideboard ratio
            Deep-water complex halibut PSC sideboard ratio
            Annual halibut mortality limit(mt) 
            
            Annual shallow-water complex halibut PSC sideboard limit(mt) 
            
            Annual deep-water complex halibut PSC sideboard limit(mt)
            
          
          
            Catcher processor
            0.54
            3.99
            2,000
            11
            80
          
          
            Catcher vessel
            6.32
            1.08
            2,000
            126
            22
          
        
        Gulf of Alaska Amendment 80 Vessel Groundfish Harvest and PSC Limits 
        Amendment 80 to the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area, hereinafter referred to as the “Amendment 80 program,” established a limited access privilege program for the non-AFA trawl catcher processor sector. In order to limit the ability of participants eligible for the Amendment 80 program to expand their harvest efforts in the GOA, the Amendment 80 program established groundfish and halibut PSC limits for Amendment 80 program participants in the GOA. 
        Section 679.92 establishes groundfish harvesting sideboard limits on all Amendment 80 program vessels, other than the F/V GOLDEN FLEECE, to amounts no greater than the limits shown in Table 37 to part 679. Sideboard limits in the GOA are proposed for pollock in the Western and Central Regulatory Areas and in the WYK District, for Pacific cod gulfwide, for Pacific ocean perch and pelagic shelf rockfish in the Western Regulatory Area and WYK District, and for northern rockfish in the Western Regulatory Area. The harvest of Pacific ocean perch, pelagic shelf rockfish, and northern rockfish in the Central Regulatory Area of the GOA is subject to regulation under the Central GOA Rockfish Program. Amendment 80 program vessels not qualified under the Rockfish Program are excluded from directed fishing for these rockfish species in the Central GOA. Under regulations, the F/V GOLDEN FLEECE is prohibited from directed fishing for pollock, Pacific cod, Pacific ocean perch, pelagic shelf rockfish, and northern rockfish in the GOA. These sideboard limits are necessary to restrict the ability of participants eligible for the Amendment 80 program to expand their harvest efforts in the GOA. 
        Groundfish sideboard limits for Amendment 80 vessels operating in the GOA are based on their average aggregate harvests from 1998 to 2004. Table 16 lists the proposed 2009 and 2010 sideboard limits for Amendment 80 vessels. All targeted or incidental catch of sideboard species made by Amendment 80 vessels will be deducted from the sideboard limits in Table 16.
        
           Table 16—Proposed 2009 and 2010 GOA Groundfish Sideboard Limits for Amendment 80 Vessels
          
            Species
            Apportionments and allocations by season
            Area
            Ratio of Amendment 80 sector vessels 1998-2004 catch to TAC
            2009 and 2010 TAC (mt)
            
            2009 and 2010 Amendment 80 vessel sideboards (mt)
            
          
          
            Pollock
            A Season—January 20-February 25 
            Shumagin (610)
            0.003
            4,472
            13
          
          
             
            
            Chirikof (620)
            0.002
            8,367
            17
          
          
             
            
            Kodiak (630)
            0.002
            4,133
            8
          
          
             
            B Season—March 10-May 31
            Shumagin (610)
            0.003
            4,472
            13
          
          
             
            
            Chirikof (620)
            0.002
            10,198
            20
          
          
             
            
            Kodiak (630)
            0.002
            2,302
            5
          
          
             
            C Season—August 25-September 15
            Shumagin (610)
            0.003
            7,378
            22
          
          
             
            
            Chirikof (620)
            0.002
            3,628
            7
          
          
             
            
            Kodiak (630)
            0.002
            5,966
            12
          
          
             
            D Season—October 1-November 1
            Shumagin (610)
            0.003
            7,378
            22
          
          
             
            
            Chirikof (620)
            0.002
            3,628
            7
          
          
             
            
            Kodiak (630)
            0.002
            5,966
            12
          
          
             
            Annual
            WYK (640)
            0.002
            2,042
            4
          
          
            Pacific cod
            A Season 1—January 1-June 10
            W
            0.020
            11,669
            233
          
          
             
            
            C
            0.044
            17,056
            750
          
          
             
            B Season 2—September 1-December 31
            W
            0.020
            7,780
            156
          
          
             
            
            C
            0.044
            11,370
            500
          
          
             
            Annual 
            WYK
            0.034
            2,394
            81
          
          
            Pacific ocean perch
            Annual
            W
            0.994
            3,704
            3,682
          
          
             
            
            WYK
            0.961
            1,105
            1,062
          
          
            Northern rockfish
            Annual
            W
            1.000
            2,047
            2,047
          
          
            
            Pelagic shelf rockfish
            Annual
            W
            0.764
            986
            753
          
          
             
            
            WYK
            0.896
            247
            221
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        The halibut PSC sideboard limits for Amendment 80 vessels in the GOA are based on the historic use of halibut PSC by Amendment 80 vessels in each PSC target category from 1998 through 2004 (Table 38 to 50 CFR part 679). These values are slightly lower than the average historic use to accommodate two factors: Allocation of halibut PSC cooperative quota under the Central GOA Rockfish Program and the exemption of the F/V GOLDEN FLEECE from this restriction. Table 17 lists the proposed 2009 and 2010 halibut PSC limits for Amendment 80 vessels. 
        
          Table 17—Proposed 2009 and 2010 Halibut Prohibited Species Catch (PSC) Limits for Amendment 80 Vessels in the GOA
          
            Season
            Season dates
            Target fishery
            Historic Amendment 80 use of the annual halibut PSC limit catch (ratio)
            
            2009 and 2010 annual PSC limit (mt)
            
            2009 and 2010 Amendment 80 vessel PSC limit (mt)
            
          
          
            1
            January 20-April 1 
            shallow-water 
            0.0048
            2,000
            10
          
          
             
            
            deep-water
            0.0115
            2,000
            23
          
          
            2
            April 1-July 1
            shallow-water
            0.0189
            2,000
            38
          
          
             
            
            deep-water
            0.1072
            2,000
            214
          
          
            3
            July 1-September 1
            shallow-water
            0.0146
            2,000
            29
          
          
             
            
            deep-water
            0.0521
            2,000
            104
          
          
            4
            September 1-October 1
            shallow-water
            0.0074
            2,000
            15
          
          
             
            
            deep-water
            0.0014
            2,000
            3
          
          
            5
            October 1-December 31
            shallow-water
            0.0227
            2,000
            45
          
          
             
            
            deep-water 
            0.0371
            2,000
            74
          
        
        Classification 
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws. 
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Order 12866. 

        NMFS prepared a Final EIS for Alaska Groundfish Harvest Specifications and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision (ROD) for the Final EIS. Copies of the Final EIS and ROD for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental consequences of the proposed action and its alternatives on resources in the action area. The Final EIS found no significant environmental consequences from the proposed action or its alternatives. 

        NMFS also prepared an Initial Regulatory Flexibility Analysis (IRFA) as required by Section 603 of the Regulatory Flexibility Act. The IRFA evaluated the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the Exclusive Economic Zone (EEZ) off of Alaska. While the specification numbers may change from year to year, the harvest strategy for establishing those numbers remains the same. NMFS therefore is using the same IRFA prepared in connection with the EIS. NMFS published a notice of the availability of the IRFA and its summary in the classification section of the proposed harvest specifications for the groundfish fisheries in the GOA in the Federal Register on December 15, 2006 (71 FR 75460). The comment period on the GOA proposed harvest specifications and IRFA ended on January 16, 2007. NMFS did not receive any comments on the IRFA. 

        A description of the proposed action, why it is being considered, and the legal basis for this proposed action are contained in the preamble above. This IRFA meets the statutory requirements of the Regulatory Flexibility Act of 1980, as amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601-612). A copy of this analysis is available from NMFS (see ADDRESSES). A summary of the IRFA follows. 
        The action under consideration is a harvest strategy to govern the catch of groundfish in the GOA. The preferred alternative is the status quo harvest strategy in which TACs fall within the range of ABCs recommended by the Council's harvest specification process and TACs recommended by the Council. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act. 

        The directly regulated small entities include approximately 747 small catcher vessels and fewer than 20 small catcher processors. The entities directly regulated by this action are those that harvest groundfish in the exclusive economic zone of the GOA, and in parallel fisheries within State of Alaska waters. These include entities operating catcher vessels and catcher processor vessels within the action area, and entities receiving direct allocations of groundfish. Catcher vessels and catcher processors were considered to be small entities if they had annual gross receipts of $4 million per year or less from all economic activities, including the revenue of their affiliated operations. Data from 2005 were the most recent available and were used to determine the number of small entities. 
        Estimates of first wholesale gross revenues for the GOA were used as indices of the potential impacts of the alternative harvest strategies on small entities. An index of revenues were projected to decline under the preferred alternative due to declines in ABCs for key species in the GOA. The index of revenues declined by less than 4 percent between 2007 and 2008 and by less than one percent between 2007 and 2009. 
        The preferred alternative (Alternative 2) was compared to four other alternatives. These included Alternative 1, which would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the GOA OY, in which case harvests would be limited to the OY. Alternative 3 would have set TACs to produce fishing rates equal to the most recent five-year average fishing rate. Alternative 4 would have set TACs to equal the lower limit of the GOA OY range. Alternative 5 would have set TACs equal to zero. Alternative 5 is the “no action” alternative. 
        Alternatives 3, 4, and 5 were all associated with smaller levels for important fishery TACs than Alternative 2. Estimated total first wholesale gross revenues were used as an index of potential adverse impacts to small entities. As a consequence of the lower TAC levels, Alternatives 3, 4, and 5 all had smaller of these first wholesale revenue indices than Alternative 2. Thus, Alternatives 3, 4, and 5 had greater adverse impacts on small entities. Alternative 1 appeared to generate higher values of the gross revenue index for fishing operations in the GOA than Alternative 2. A large part of the Alternative 1 GOA revenue appears to be due to the assumption that the full Alternative 1 TAC would be harvested. Much of the larger revenue is due to increases in flatfish TACs that were much greater for Alternative 1 than for Alternative 2. In recent years, halibut bycatch constraints in these fisheries have kept actual flatfish catches from reaching Alternative 1 levels. Therefore, a large part of the revenues associated with Alternative 1 are unlikely to occur. Also, Alternative 2 TACs are constrained by the ABCs that the Plan Teams and SSC are likely to recommend to the Council on the basis of a full consideration of biological issues. These ABCs are often less than the maximum permissible ABCs of Alternative 1. Therefore higher TACs under Alternative 1 may not be consistent with prudent biological management of the resource. For these reasons, Alternative 2 is the preferred alternative. 
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules. 

        Adverse impacts on marine mammals resulting from fishing activities conducted under this rule are discussed in the Final EIS (see ADDRESSES). 
        
          Authority:
          16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Public Law 105-277; Public Law 106-31; Public Law 106-554; Public Law 108-199; Public Law 108-447; Public Law 109-241; Public Law 109-479. 
        
        
          Dated: November 25, 2008. 
          John Oliver, 
          Deputy Assistant Administrator for Operations, National Marine Fisheries Service.
        
      
      [FR Doc. E8-28617 Filed 12-1-08; 8:45 am] 
      BILLING CODE 3510-22-P 
    
  